DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, 12-14, 17, 20, 23 and 26-28  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terry et al. (US Publication 2017/0163296 A1).
In regards to claims 1, 9, 17 and 23, Terry et al. (US Publication 2017/0163296 A1) a method of wireless communication, comprising: receiving a resource allocation spanning a set of N tones (see paragraph 7; the use of OFDM divides the overall system bandwidth into a number of frequency sub-bands or channels, with each frequency sub-band being associated with a respective sub-carrier upon which data may be modulated); and transmitting a data waveform multiplexed with a peak-to-average-power (PAPR) reduction waveform (see paragraph 61; The data payload may be comprised of at least one high PAPR signal and at least one other signal that is part of a common network protocol; see figure 15; see paragraph 158; high PAPR baseband signal is transmitted after undergoing transmission processing), the PAPR reduction waveform occupying a subset of the N tones, pseudo-randomly arranged within the resource allocation, and the data waveform occupying another subset of the N tones (see paragraph 127; An irregular sampling interval according to the invention may be, for example, determined by modulo counting of a known sequence generator such as Fibonacci numbers, Lucas numbers, Perrin numbers or any pseudo random number generators. For implementation ease with semiconductor technologies for digital system, the amplitudes may be quantized to finite levels based on the maximum allow cross-correlation (½.sup.L), where is L is the number of bits used to represent by each sample amplitude) between code sequences. Independent segments of the digital chaos sequences are grouped together to form a vector span for transmitting the information-bearing communication signals or training signals).
In regards to claim 4, 12, 20 and 26 Terry teaches, wherein the pseudo-random arrangement of the subset of the N tones within the resource allocation is based on a deterministic pseudo- random pattern generation algorithm (see paragraph 126; the digital chaos sequence may be constructed by recording computer simulated non-linear dynamics of deterministic and segmenting the recorded signal), wherein the deterministic pseudo-random pattern generation algorithm comprises a Fibonacci-type sampling algorithm that uses a sum of two preceding elements and resolves to a tone index (see paragraph 127; An irregular sampling interval determined by modulo counting of a known sequence generator such as Fibonacci numbers).
In regards to claims 5, 13, and 27 Terry teaches, receiving parameters for a deterministic pseudo-random pattern generation algorithm, wherein the pseudo-random arrangement of the subset of the N tones within the resource allocation is based on the deterministic pseudo-random pattern generation algorithm (see figure 8 and paragraph 126; the digital chaos sequence may be constructed by recording computer simulated non-linear dynamics of deterministic and segmenting the recorded signal; The recorded segments are sampled such that successive samples appear independent, and segments of a predefined length and variable quantity have low cross correlation. (Step 804) The samples may then be stored in memory. (Step 806) Sampling rate or sampling period may be varied or irregular, but the number of samples taken is fixed for a particular spreading factor and can be any number of samples for the spreading factor).
In regards to claims 6, 14, and 28, Terry teaches, wherein the PAPR reduction waveform is based on the data waveform (see paragraph 58; a plurality of digital chaos waveforms may be chosen according to characteristics such as unity peak autocorrelation, low autocorrelation sidelobes, very low cross-correlation, and low PAPR at the transmitter to increased capacity by multiple simultaneous detection of digital signal and digital information with multiple digital chaos waveforms).
Allowable Subject Matter & Relevant Prior Art
Claims 2-3, 7-8, 10-11, 15-16, 18-19, 21-22, 24-25 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the pseudo-random arrangement of the subset of the N tones within the resource allocation is based on a deterministic pseudo- random pattern generation algorithm, wherein the deterministic pseudo-random pattern generation algorithm comprises a quadratic sampling algorithm that uses a squared variable and resolves to a tone index and wherein the pseudo-random arrangement of the subset of the N tones within the resource allocation is based on a deterministic pseudo- random pattern generation algorithm, wherein the deterministic pseudo-random pattern generation algorithm comprises a cubic sampling algorithm that uses a cubed variable and resolves to a tone index.
Prior art Sahraei et al. (US Publication 2021/0344543 A1) shows in figures 15, 16, 17, 18 and 19, methods that support PAPR reduction with pseudo-random in-band tone reservation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466